Per Curiam.

Under the Election Law (art. 14) an objection to a nominating petition is required to be presented within 14 days following the last day for the filing of petitions. In the current year the last day to file was June 27th. On July 10th, the petition was presented to the Albany County Special Term and an order to show cause addressed to the designee, the Secretary of State, and the committee to fill vacancies named in the petition was granted. It contained a direction that service by mail on or before July 11th would be proper.
*182The order was returnable on July 13th. The only issue raised by the appellants is that personal service of the order to show cause was required and that the direction as to service by mail was a nullity and the order not having been served personally the court failed to gain jurisdiction, and that the petition should be regarded as unattacked and unassailable. Service by mail was proper under the Election Law (§ 335).
Hill, P. J., Bliss and Heffeenan, JJ., concur; Bbewsteb, J., dissents upon the ground that the service of the order to show cause only by mail was insufficient to institute the proceeding; Postee, J., not sitting.
Order affirmed, without costs.